Citation Nr: 1812048	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO. 12-04 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to increased rating for right total hip replacement (previously rated as right hip degenerative joint disease), evaluated as 10 percent disabling prior to October 18, 2017; 100 percent from that date to November 30, 2018; and 30 percent from December 1, 2018.

2. Entitlement to an initial compensable rating for right hip degenerative joint disease (impairment) for the period June 1, 2010 to October 17, 2017.  

3. Entitlement to an initial compensable rating for right hip degenerative joint disease (extension) for the period June 1, 2010 to October 17, 2017.  

4. Entitlement to an initial compensable rating for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). The claims were previously before the Board in July 2016 and remanded for further development. 

In a July 2017 rating decision, the RO increased the rating for right hip degenerative joint disease to 10 percent, and assigned separate noncompensable ratings for right hip limitation of extension (Diagnostic Code 5251) and right hip impairment (Diagnostic Code 5253), each effective June 1, 2010.

In a November 2017 rating decision, the RO granted a 100 percent rating for right total hip replacement, from October 18, 2017 to November 30, 2018; and 30 percent from December 1, 2018. The separate ratings for extension and impairment were suspended as of October 18, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Given the interim history and rating decisions for the right hip, the Board must address the issues of increased ratings for all 3 aspects of the hip evaluation for the period from June 2010 to October 2017, when the right hip was replaced. 

During the May 2017 VA examination, the examiner stated that he was unable to provide an opinion the Veteran's regarding flare-ups and functional impact the flare-ups had without "mere speculation" because the Veteran was not experiencing any flare-up condition during the examination. The examiner stated his opinion of the functional impact and conditions the Veteran experiences would be based upon a hypothetical situation. As a result, the examination is inadequate. Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

On remand, a retrospective supplemental opinion is needed. The examiner should review the previous examination and attempt to provide an opinion that addresses any additional functional loss due to flares, as it affects all planes of hip motion. Chotta v. Peake, 22 Vet. App. 80 (2008).

Additionally, the Veteran cancelled his VA examination for his sleep apnea disability due to scheduling conflicts with work. After the VA Medical Center advised the RO that the Veteran reported to them that he no longer wished to be seen for sleep apnea, the RO sent a May 2017 letter to the Veteran requesting clarification. When the Veteran did not respond within a reasonable period, the RO denied the claim without the VA examination. Because the Veteran apparently cancelled the examination because of a scheduling conflict, efforts should be made to attempt to reschedule the examination.   

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who conducted the May 2017 examination (or other qualified examiner if unavailable) for a supplemental medical opinion for the Veteran's right hip disability for the period from June 2010 to October 2017. The claims file, including this remand and copies of all pertinent records, should be made available to the examiner for review. 

After reviewing the record, the examiner should address the following:

Review any information obtained from the Veteran on the prior examination that may describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups. The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms. Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc. Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

If the examiner determines that an opinion cannot be provided without and examination, the Veteran should be contacted and an examination scheduled. A rationale must be provided for any opinion offered. If the examiner cannot provide an opinion, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected sleep apnea disability. The claims folder and copies of all pertinent records should be made available to the examiner. All indicated tests should be performed. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected sleep apnea disability.

The examiner is requested to provide a rationale for any opinion expressed. The rationale must comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and post service medical treatment records confirming scoliosis. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The AOJ must document all attempted contact with the Veteran regarding sleep apnea examination appointment availability, including times when the Veteran contacts the VA to provide his appointment availability.

3. Thereafter, readjudicate the claim, to include increased ratings for the period from June 2010 to October 2017. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




